Citation Nr: 1643433	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  13-11 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a prostate condition, to include as secondary to Agent Orange exposure.


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.  He served in the Republic of Vietnam from December 1969 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The Veteran also perfected an appeal on the issues of entitlement to service connection for arthritis and hypertension.  During the pendency of the appeal in an October 2015 rating decision, the RO granted service connection for hypertension and in a May 2016 rating decision, the RO granted service connection for lumbar spondylosis (also claimed as arthritis and back disorder).  As these decisions represent a full grant as to the benefits sought on appeal, the Board has limited its scope accordingly.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the remaining issue on appeal.


FINDING OF FACT

A prostate disorder is not related to active service, to include exposure to Agent Orange.


CONCLUSION OF LAW

A prostate disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated July 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The claims file contains the Veteran's service treatment records (STRs), as well as post-service reports of VA treatment and examination.  The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  

The Veteran was afforded a male reproductive system conditions VA examination in June 2015 and in December 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the issue of entitlement to service connection for a prostate condition, to include as due to Agent Orange exposure.  The medical opinions are predicated on a full reading of the available STRs contained in the Veteran's claims file, considered all of the pertinent evidence of record, and is supported with an adequate rationale that addresses all theories of entitlement.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the prostate condition has been met.

In March 2015, the Board remanded the Veteran's current claim on appeal for further development.  With respect to the Veteran's prostate condition, the Board requested that VA provide the Veteran an examination to determine the current nature, extent and etiology of the condition.  In December 2015, an examination was provided.  The requested development has been accomplished, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed with the claim.  See Stegall v. West, 11 Vet. App. 268 (1998). 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.




Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii) (2015).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  The enumerated diseases include AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for his prostate condition due to herbicide exposure.  

Although the Veteran served in the Republic of Vietnam during the Vietnam era, the Veteran's diagnosed prostate disorder, benign prostatic hypertrophy (BPH), is not one of the enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e).   Although prostate cancer is one of the enumerated disabilities presumed due to herbicide exposure, there is no cancer diagnosis of record.  Accordingly, the claim of service connection on a presumptive basis as due to Agent Orange exposure fails because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply here.  Nevertheless, the Veteran may still establish service connection for his prostate condition due to herbicide exposure with proof of direct causation, or on any other recognized basis.  

The Veteran's service treatment records are negative for any complaints or findings of a prostate disorder, including his current condition of BPH.  

Additionally, in a March 1973 VA examination, a little over a year after the Veteran separation from active duty, the examiner noted a normal genitourinary evaluation.

In October 2007 VA treatment record, the Veteran's prostate-specific antigen (PSA) was found within normal limits.

In a July 2008 VA treatment record, the Veteran was noted to have moderately enlarged prostate and elevated PSA.  

In August 2008 VA treatment record, a hard area or nodule on the prostate was observed on the right side.  The Veteran was also noted to have an abnormal digital rectal exam (DRE), elevated PSA with increased chance of prostate cancer, and mild symptoms of BPH.  There was no malignant neoplasm of the prostate found in the Veteran's diagnosis history.  The Veteran was assessed with BPH and continued elevated PSA.  

In September 2008 VA treatment record, the Veteran's prostate was noted to be diffusely enlarged and the Veteran's elevated PSA was noted as possibly due to his BPH.

A January 2009 VA treatment record noted treatment of the Veteran's BPH and erectile dysfunction. 

The Veteran was provided a general VA examination in July 2009.  During examination, the Veteran refused a genital and rectal examination.  Although the Veteran reported a claim of prostate cancer, upon review of the record and evaluation of the Veteran, the examiner noted there has been no diagnosis of prostate cancer but did assign a diagnosis of elevated PSA.  However, the examiner did not provide an etiological opinion as to the Veteran's prostate condition.  

The Veteran's elevated PSA continued to be monitored between 2009 and 2015 and thereafter.

The Veteran was provided a male reproductive system conditions examination in June 2015.  Upon review of the record and evaluation of the Veteran, the examiner diagnosed benign prostatic hypertrophy and specifically determined that the Veteran has not been diagnosed with prostate cancer.  The examiner noted that a review of the medical records show there were no complaints or evaluations regarding any prostate condition until 2008 and noted that a 2008 oncology evaluation found that the elevated PSA may be from the Veteran's BPH.  The examiner also determined that a review of the presumptive conditions associated with Agent Orange exposure does not include the Veteran's prostate condition of BPH.  As a result, he opined that the benign prostatic hypertrophy was less likely as not incurred in or aggravated by military service, to include exposure to Agent Orange.  

The Veteran was provided another male reproductive system conditions examination in December 2015 by the same examiner.  The examiner noted that a review of the medical records shows no prostate condition during active service and that the first documentation of a prostate condition was not until 2009.  Based on a review of the medical literature, the examiner found that there were no reports that link BPH to Agent Orange exposure.  The examiner also noted that prostate cancer has been liked to Agent Orange and since the Veteran does not have any diagnosed prostate cancer but has been diagnosed with BPH, he opined that the Veteran's BPH is less likely as not proximately caused by or a result of Agent Orange exposure.

Based on the evidence of record, the Board finds that service connection for a prostate disorder is not warranted.  While the Veteran currently has benign prostatic hypertrophy, the most probative evidence of record indicates that it is not related to service, to include exposure to Agent Orange therein.  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, as to the issue of whether the Veteran's prostate disorder is related to service, to include exposure to Agent Orange, the Board finds that the June 2015 and December 2015 VA examination reports are the most probative evidence of record as they were definitive, based upon a complete review of the Veteran's entire claims file, in consideration of both the Veteran's reported history, contemporaneous physical evaluation of the Veteran, and the Board's remand instructions.  

The Board has considered the Veteran's statements that his current prostate disorder is related to service, to include his exposure to Agent Orange.  The Veteran has not stated that any physician has told him his prostate disorder is related to service.  Furthermore, the Veteran, as a lay person, has not been shown to be capable of providing an opinion, especially as to the complex medical opinion such as the etiology of any current prostate disorder, which is quite different from statements regarding the presence of scars or varicose veins which are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the VA examiner's opinion to be the most probative evidence of record as to the relationship between the Veteran's current prostate disorder and service, and this opinion ultimately outweighs the Veteran's contentions as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  There is also no assertion by the Veteran that he had had BPH continuously since active service.  

In summary, the most probative evidence has not linked the Veteran's prostate disorder to service, to include exposure to Agent Orange.  Therefore, the claim for service connection for a prostate disorder fails.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for a prostate disorder, to include as secondary to Agent Orange exposure, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


